By the Court.

Benning J.
delivering the opinion.
What did the judgment give the plaintiff the right to have from the defendant PjEThis:
1st. The cost of the suit;jg2d. $500, absolutely, 3d. $2,700 or the slaves sued for, and them delivered to him in ten days. The words of the verdict, with respect to the $2,700, are, “We the jury find for the plaintiff in the action, twenty-seven hundred dollars, which can be satisfied by delivering to the plaintiff, the said slaves within ten days.?’ Twenty-seven hundred dollars, in money or in negroes, then, the plaintiff became entitled to have from the defendant by the verdict. And, on the other hand, twenty-seven hundred dollars, in mpney or in negroes, the defendant became liable by the verdict, to pay to the plaintiff. ,
Now, it must be manifest that such a liability can be discharged by nothing short of a payment — a payment in the one thing or the other, in the money or in the negroes.
It follows, that if for any cause, the defendant, though electing to make the payment in negroes, was prevented from doing so, he was not in the least discharged from his liability to make the payment in money.
This is the result, if we confine'our view to the mere terms of the verdict.
But the result would doubtless be the same, if we consulted only the principles of justice and expediency.
It is not certain that the negroes that died, would have died, if the defendant had never converted them to his own use. That conversion was a wrongful act. If, therefore, the loss occasioned by the death of those negroes, be made to fall on him, he will not be able to say that he did not bring the loss on himself.
Besides, suppose the negroes that died, had not died, would *293the defendant have elected to pay the verdict in negroes or in money ? As the evidence stands, it is impossible to say which he would have done.
We think, therefore, that the Court below was right in dismissing the affidavit of illegality.
Judgment affirmed.